Judgment, Supreme Court, New York County (Herbert Altman, J., at plea and sentence), rendered December 3, 1986, convicting defendant of murder in the second degree, and sentencing him to 15 years to life imprisonment, unanimously affirmed.
Defendant pleaded guilty to second degree murder after undergoing repeated fitness examinations and periods of hospitalization to regain his competency. Having been alerted to defendant’s possible incapacitation shortly after his arrest in 1984, the trial court eventually ordered three fitness examinations, and after finding that defendant was fit to proceed, the court accepted defendant’s plea of guilty to murder in the second degree. A new examination was not required before sentencing because the medical reports from the preceding examinations, in addition to the other available evidence and the Judge’s own observations of defendant, were sufficient to reach a determination regarding defendant’s fitness to proceed. (People v Gensler, 72 NY2d 239, 244, cert denied 488 US 932.) Defendant’s apparent disagreement with his attorney *436and confusion over tactics at the sentencing, were not indications of incompetency requiring another fitness examination, especially in view of counsel’s expressed satisfaction with defendant’s fitness. (People v Picozzi, 106 AD2d 413, 414.) Concur—Murphy, P. J., Carro, Ellerin, Wallach and Asch, JJ.